Motion by defendants Town of Putnam Valley and Town of Putnam Valley officials to dismiss appeal taken as against said defendants granted and appeal dismissed, without costs, upon the ground that as to those defendants the order appealed from does not finally determine the action within the meaning of the Constitution. On the Court’s own motion, appeal, insofar as taken as against defendants Wagon Productions, Inc. and Larry and Mark Tarnofsky, dismissed, without costs, upon the ground that as to those defendants the order appealed from does not finally determine the action within the meaning of the Constitution; appeal, insofar as taken as against defendants Richard N. Chassin, Esq., and Becker, Glynn & Melamed, Esqs., dismissed, without costs, upon the ground that no substantial constitutional question is directly involved.